On petition for a rehearing.
Worden, C. J.
In this case the counsel for the appellants have filed an earnest petition for a rehearing, insisting that the finding was not sustained by the evidence; and, considering the confidence of the counsel in the correctness of their view of the case, we have thought proper to state the material facts involved, which we think were clearly enough shown by the evidence. The point made by counsel is, that the entry was not shown to have been made forcibly, as well as unlawfully.
We adhere to the decision in the case of O’Connell v. Gillespie, 17 Ind. 459, to the effect that the entry, in order to bring the case within the statute, must have been forcible as well as unlawful.
Now to the facts: O’Connell, the plaintiff, was the owner of the property in question, which was at one time in the possession of one Woolley, as his tenant. Woolley moved out and. vacated the premises, apparently without *175the knowledge of the plaintiff'. When Woolley moved out, the key of the house was delivered hy Woolley’s wife to one of the Tibbetts family, who, it seemed, lived nearby, for the plaintiff, O’Connell, and to be delivered to him. This does not seem to have been done, but Tibbetts and his wife, the appellants, moved into the premises, and occupied the same. The entry thus made by the appellants does not seem to have been accompanied with any thing which the law would recognize as force; and we suspect that the counsel for the appellants, in insisting that there was no force, had their minds directed mote to the entry above stated than to the one hereafter to be noticed.
Afterward, on the 12th of October, 1875, the plaintiff went to the house, and found it locked up ; saw the appellant Mrs. Tibbetts standing at the door of the next house and asked her where Woolley was. She said hey had moved away. He asked her where the key to the house was, and she said she had it and was living in the house. On the 15th of the same month the plaintiff went back to the house, taking a man with him, and having walked around it and looked in at the windows, and seeing no appearance of any one being in it, he forced open the kitchen door and took possession of the house. He put the goods and furniture which he found there out into the street. Then Janies O. Tibbetts came and wanted to put the goods back, but the plaintiff would not permit him to do so. The plaintiff told him that he would put the goods any where that he would agree to, out of the street. Tibhetts then agreed that the goods should be put upon another lot. The plaintiff cleared the house of every thing, and left a man by the name of Kavanaugh in charge of it, and went down town to buy some locks. When he got down town he was arrested and taken to a justice’s office. Eavauaugh was also arrested and taken to the justice’s. When they arrived there, they were in*176formed that they could go. Kavanaugh stayed in the house fifteen or twenty minutes after the plaintiff left to get the locks, when he was arrested by a constable and taken to the justice’s. After the constable had arrested Kavanaugh, he, the constable, told Mrs. Tibbetts, who, it is to be inferred, came into the house while the plaintiff was putting out the goods, and remained there when he left to get the locks, to move back her goods, which she commenced doing. After the plaintiff left the justice’s he went back to the house and found the appellants had moved back into it. Mrs. Tibbetts talked to him from the window. It does not appear what charge was made, or that any was made, against either the plaintiff or Kavanaugh, or upon what pretext they were arrested. No prosecution was carried on against them or either of them, but, upon arriving before the justice, they" were told that they could go. The inference is irresistible that their arrest was a mere pretext to keep the plaintiff away, and take and keep Kavanaugh away, long enough to enable the appellants to move back and retake possession of the property. We can not doubt that the arrests were brought about by the procurement of the appellants, for that purpose. This is a fraud, -which the law will not tolerate. 1 Cooley Torts, 190,191.
The appellants are in no better situation than if they had personally seized the plaintiff and kept him away, and had personally seized Kavanaugh and taken and kept him away, long enough to enable them to accomplish their purpose. This they did under color of legal process. Kavanaugh was left by the plaintiff in charge of the house. The appellants, under color of legal process, and for the purpose of making a re-entry upon the premises, caused him to be arrested and taken away. Here was an application of force, as clearly as if the appellants had personally seized upon and expelled him from the house, so that they might re-enter.
*177Whether the plaintiff acquired possession by legal means on the 15th of October, 1875, we need not determine ; but we think it reasonably clear that on that day he acquired possession, and was iu possession at the time of the entry by the appellants, which we regard as forcible.
The petition for a rehearing is overruled.